Title: To George Washington from Major General William Heath, 26 October 1779
From: Heath, William
To: Washington, George


        
          Mandevilles [Dutchess County, N.Y.]Octr 26th 1779
          Dear General
        
        Yesterday I rode to Pecks-kill to reconnoitre the ground in the vicinity of that place, purpose that the Connecticut Division encamp on the high ground South of Pecks kill, and that they March from this place early to morrow morning, Have Sent a party this morning to repair the New Bridge on to verplanks point and remove the Obstructions thrown in the roads by the Enemy while in Possession of that place, Shall leave 150 men under the Command of Major Throop to Compleat the redoubts on the heigths, that being the number lately employed on those works, There are also Some other parties employed between this place and Anthonys nose makeing Fascines, Gabions &c. If your Excellency has Objections to any part of the foregoing or would have other measures taken I would request if agreable to your Excellency that I may receive your further orders before evening. I have the honor to be with the greatest respect your Excellencys most Obedient Servant
        
          W. Heath
        
      